DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 2/7/2022. 

Allowable Subject Matter
2. 	Claims 16-24 and 26-30 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Abad et al. (US PG Pub 2014/0076473 A1)

           Summary of Claim 16: 
A tire comprising an outer sidewall, wherein the outer sidewall comprises at least one composition comprising 

an elastomeric matrix which predominantly comprises by weight at least one thermoplastic elastomer comprising at least one elastomer block and at least one thermoplastic block, 

the at least one elastomer block being saturated,

wherein the at least one elastomer block comprises a content of moieties or units derived from conjugated diene monomers which is less than 15 mol %, 

and wherein a weight content of styrene in the at least one thermoplastic block is less than or equal to 15%.

 
Abad et al. teach a tyre comprising: a tread; first and second sidewalls; two beads; and a carcass reinforcement anchored to the two beads and extending from the first sidewall to the second sidewall, wherein the tread includes at least one thermoplastic elastomer, the at least one thermoplastic elastomer being a block copolymer that includes at least one elastomer block and at least one thermoplastic block (claim 17), and wherein the at least one elastomer block is saturated [0032-0034]. 
Abad et al. do not teach or fairly suggest the claimed tire, wherein the tire comprises, in particular, an ozone-resisting sidewall comprising the elastomeric composition. Applicant demonstrated the tires having the sidewall comprising the claimed elastomeric composition resulted in improved ozone resistance and improved rolling resistance (Table II, p. 24).

	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763